DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2020 has been entered.
 
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-23, 25, and 32-34 have been examined in this application.  Claim 24 has been canceled and claims 26-31 and 35-40 have been withdrawn.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 6/30/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 USC 103 as being unpatentable over US Patent Number 8,181,609 to Ohashi in view of US Patent Application Number 2011/0277701 by King, US Patent Number 6,082,308 to Walter, and US Patent Application Number 2016/0374315 by Staci.

Regarding claim 9, Ohashi discloses a protective recovery cone collar for the head of an animal comprising:
A protective cone body (head portion 12) with a first (opening 24) and a second opening (opening adjacent neck supporter 62), the first opening having a smaller size than the second opening (see Figure 5); and
A neck piece attached to the protective cone body comprising an exterior fabric layer (neck supporter 62);
The neck piece having an extended piece extending past an end of the protective cone body (see extended portion of neck supporter 62 in Figure 4).  
Ohashi does not disclose the protective cone body comprising an exterior textile layer, and interfacing layer coupled to the exterior textile layer, a cushioning layer coupled to the interfacing layer, and an interior textile layer coupled to the interfacing layer.  However, this limitation is taught by King.  King discloses a protective recovery cone collar for the head of an animal (device 10) comprising an exterior textile layer (exterior surface 14), an interfacing layer coupled to the exterior textile layer (paragraph 38 discloses “The first side 13 of the core 20 is formed of foam, or plastic sheeting, or other flexible material of sufficient stiffness to form the cone when the two ends are engaged with hook and loop fabric”), a cushioning layer coupled to the interfacing layer (core 20), and an interior textile layer coupled to the interfacing layer (interior surface 12).  Paragraph 24 of King suggests that “It is another object of this invention to provide such 
Ohashi does not disclose the neck piece comprising an interior cushioning layer coupled to the exterior fabric layer, and an interior elastic layer within the interior cushioning layer, and a pocket in the neck portion.  However, this limitation is taught by Walter.  Walter discloses a collar with an exterior fabric layer (56 in Figures 10A-10B), an interior cushioning layer (58), and interior elastic layer within the interior cushioning layer (column 8, lines 22-26 disclose “An expandable elastic strap 54a replaces the adjustable buckle 50c of the collar 48 of FIG. 10A.  The elastic strap 54a allows expanding the size of the inner collar portion 54 to be slipped over the pet’s head and placed about the pet’s neck”), and a pocket in the neck portion (Figure 10A shows 58 forming a pocket in the neck portion).  It would be obvious to a person having ordinary skill in the art to modify Ohashi using the teachings from Walter in order to make the collar more adjustable and comfortable around the neck of the animal.  
Ohashi does not disclose the extended piece having a snap cap configured to connect to corresponding multiple posts positioned on the neck piece wherein posts corresponding to a larger diameter remain visible after the neck piece has been secured in place.  However, this limitation is taught by Stasi.  Stasi discloses an animal training device using snaps 20a, 20b, 14a, and 14b as connectors, and Figure 4 shows post 14b2 corresponding to a larger diameter remaining visible after 14a2 has been secured in place.  

Regarding claim 22 (dependent on claim 21), Ohashi discloses the neck piece being removeably attached to the protective cone portion.  Column 3, lines 52-54 disclose “a fastening system for easy attachment and removal is either glued or sewn to the interior of the upper part of the neck supporter 62 and the lower part of the collar body 12”.  

Regarding claim 23 (dependent on claim 22), Ohashi discloses an exterior side of the protective cone body including a set of hook and loop fasteners and an interior side of the protective cone body including a set of hook and loop fasteners (see Velcro strips 22 and 24 in Figure 4).  
Ohashi does not disclose one set of hook and loop fasteners arranged in a vertical orientation and the other arranged in a horizontal orientation.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the Velcro strips in whatever orientation is desired to allow the device to be sized to fit different animals, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 25 is rejected under 35 USC 103 as being unpatentable over US Patent Number 8,181,609 to Ohashi in view of US Patent Application Number 2011/0277701 by King, US Patent Number 6,082,308 to Walter, and US Patent Application Number 2016/0374315 by Staci, in further view of US Patent Application Number 2012/0325163 by Markfield and US Patent Number 9,375,346 to Sundheimer.

Regarding claim 25 (dependent on claim 23), Ohashi does not disclose the protective cone body having corset boning or sewing boning.  However, this limitation is taught by Markfield.  Markfield discloses a cone for animals having outer hem strips 24 and 26 and radially extending stitching 28a, 28b, and 28c, and paragraph 65 discloses “Stitching can be further used to further strengthen the collar while still allowing it to easily bend on contact and also to provide folding points”.  It would be obvious to a person having ordinary skill in the art to modify Ohashi using the teachings from Markfield in order to strengthen the collar.  
Ohashi does not disclose the collar having water absorbent beads that are located within the neck piece, the water absorbent beads configured to absorb and then slowly release water after cone collar comes into contact with water for a period of time.  However, this limitation is taught by Sundheimer.  Column 5, lines 52-56 disclose “In implementations an absorbent of the absorbent material 12 includes a matrix of Kraft fluff pulp and bonding fiber and the superabsorbent includes microscopic super absorbent polymer beads” and column 6, lines 47-50 disclose “In such instances the absorbent material 12 is configured to retain a predetermined amount of liquid such as, by non-limiting example, water, and enable the retained liquid to be cooled or heated”.  It would be obvious to a person having ordinary skill in the art to modify Ohashi using the teachings from Sundheimer in order to cool the pet.  

Claims 32-33 are rejected under 35 USC 103 as being unpatentable over US Patent Number 8,181,609 to Ohashi in view of US Patent Number 6,082,308 to Walter, US Patent Application Number 2016/0374315 by Staci, and US Patent Number 9,375,346 to Sundheimer.

Regarding claim 32, Ohashi discloses a protective recovery cone collar comprising:
A protective cone body (head portion 12) with a first (opening 24) and a second opening (opening adjacent neck supporter 62), the first opening having a smaller size than the second opening (see Figure 5); and
A neck piece attached to the protective cone body comprising an exterior fabric layer (neck supporter 62), the neck piece having an extended piece extending past an end of the protective cone body (see extended portion of neck supporter 62 in Figure 4).  
Ohashi does not disclose the neck piece comprising an interior cushioning layer coupled to the exterior fabric layer, and the neck piece having a pocket.  However, this limitation is taught by Walter.  Walter discloses a collar with an exterior fabric layer (56 in Figures 10A-10B), an interior cushioning layer (58), and a pocket in the neck portion (Figure 10A shows 58 forming a pocket in the neck portion).  It would be obvious to a person having ordinary skill in the art to modify Ohashi using the teachings from Walter in order to make the collar more adjustable and comfortable around the neck of the animal.  
Ohashi does not disclose the extended piece having a snap cap configured to connect to corresponding multiple posts positioned on the neck piece.  However, this limitation is 
Ohashi does not disclose water absorbent beads located within the interior cushioning layer of the neck piece, the water absorbent beads configured to absorb and then slowly release water after cone collar comes into contact with water for a period of time.  However, this limitation is taught by Sundheimer.  Column 5, lines 52-56 disclose “In implementations an absorbent of the absorbent material 12 includes a matrix of Kraft fluff pulp and bonding fiber and the superabsorbent includes microscopic super absorbent polymer beads”, Figures 2-3 shows absorbent material 12 being located within an interior cushioning layer, and column 6, lines 47-50 disclose “In such instances the absorbent material 12 is configured to retain a predetermined amount of liquid such as, by non-limiting example, water, and enable the retained liquid to be cooled or heated”.  It would be obvious to a person having ordinary skill in the art to modify Ohashi using the teachings from Sundheimer in order to cool the pet.  

Regarding claim 33 (dependent on claim 32), Sundheimer further teaches the neck piece comprising a double layer of textile configured to prevent spillage of water absorbent beads.  Figures 2 and 3 show a pocket for absorbent material 12 that would prevent spillage of the super absorbent polymer beads.

Claim 34 is rejected under 35 USC 103 as being unpatentable over US Patent Number 8,181,609 to Ohashi in view of US Patent Number 6,082,308 to Walter, US Patent Application Number 2016/0374315 by Staci, and US Patent Number 9,375,346 to Sundheimer, in further view of US Patent Number 4,513,692 to Kuhnsman.

Regarding claim 34 (dependent on claim 32), Walter further teaches an interior elastic layer within the interior cushioning layer (expandable elastic strap 54a within interior padding layer 54).
Ohashi does not disclose a light band stored in the pocket.  However, this limitation is taught by Kuhnsman.  Kuhnsman discloses a collar with a light band (optical fibers 21, 33, 35, 37, 41, 43, 45) stored in a pocket (hollow tube 3).  It would be obvious to a person having ordinary skill in the art to modify Ohashi using the teachings from Kuhnsman in order to allow the collar to provide light when walking the animal at night.

Response to Arguments
Applicant's arguments filed 6/30/2020 have been fully considered but they are not persuasive. 
Regarding the statement that independent claim 21 has been amended to include subject matter from claim 24 as originally filed, claim 24 as originally filed disclosed water absorbent beads that are located within the neck piece.  Claim 21 has not been amended to include this limitations.
Applicant’s arguments regarding the newly amended snap cap limitations are moot in view of the current grounds of rejection.
Regarding the argument that the pocket in Walter is not in the neck portion of the collar, Walter discloses a pocket in the collar formed by 58, as shown in Figure 10A.  Sundheimer furthermore also provides a teaching for a pocket holding absorbent material, and Kuhnsman also provides a teaching for a pocket holding a light band.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642